      Case 2:96-cr-00464-DLR Document 396 Filed 07/16/20 Page 1 of 3



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                           No. CR-96-00464-002-PHX-DLR
10                   Plaintiff,                          ORDER
11   v.
12   Ricardo Briones,
13                   Defendant.
14
15
16
            In 1997, Defendant Ricardo Briones was convicted of two counts of witness
17
     tampering, one count of assault with a dangerous weapon, and one count of RICO
18
     conspiracy. The Court sentenced him to 405 months in prison. (Doc. 120.) Defendant is
19
     currently serving his sentence in the Fort Dix, New Jersey low security federal correctional
20
     institution.
21
            Defendant now moves for compassionate release, arguing that COVID-19 poses a
22
     particularly high risk to him because of his deep vein thrombosis. (Doc. 394.) The Court
23
     may reduce a term of imprisonment upon:
24
                    motion of the Director of the Bureau of Prisons [“BOP”], or
25                  upon motion of the defendant after the defendant has fully
                    exhausted all administrative rights to appeal a failure of the
26                  Bureau of Prisons to bring a motion on the defendant’s behalf
                    or the lapse of 30 days from the receipt of such a request by the
27                  warden of the defendant’s facility, whichever is earlier.
28
     18 U.S.C. § 3582(c)(1)(A). Here, Defendant has not filed an administrative request for
      Case 2:96-cr-00464-DLR Document 396 Filed 07/16/20 Page 2 of 3



 1   compassionate release with the warden of his facility. It is well-established that when a
 2   statute contains a traditional exhaustion requirement, that requirement cannot be waived.
 3   See Barron v. Ashcroft, 358 F.3d 674, 677 (9th Cir. 2004). However,
 4                 § 3582(c)(1)(A) does not contain an exhaustion requirement in
                   the traditional sense. That is, the statute does not necessarily
 5                 require the moving defendant to fully litigate his claim before
                   the agency (i.e., the BOP) before bringing his petition to court.
 6                 Rather, it requires the defendant either to exhaust
                   administrative remedies or simply to wait 30 days after serving
 7                 his petition on the warden of his facility before filing a motion
                   in court.
 8
 9   United States v. Haney, 19-cr-541 (JSR), 2020 WL 1821988, at *3 (S.D.N.Y. Apr. 13,
10   2020). Nevertheless, the Court is not inclined to modify a sentence when Defendant did
11   not even attempt to seek administrative remedies. Defendant’s only explanation for his
12   failure to exhaust is the bare assertion that exhaustion would be futile because the Bureau
13   of Prisons (“BOP”) “cannot or will not provide the relief requested in this petition.” (Doc.
14   394 at 7.) However, he has not alleged that he made any personal attempt to exhaust his
15   administrative remedies and fails to otherwise sufficiently allege futility. Although the
16   Court does not find exhaustion of remedies to be jurisdictional, it will not ignore the
17   language of the statute simply because Defendant claims, without specific explanation or
18   factual support, that any administrative filing would be futile.
19          Turning to the merits, U.S.S.G. § 1B1.13 defines “extraordinary and compelling
20   reasons” that may make a defendant eligible for compassionate release. Those reasons
21   include a terminal illness or a serious medical condition that “that substantially diminishes
22   the ability of the defendant to provide self-care within the environment of a correctional
23   facility and from which he or she is not expected to recover.” Defendant bears the burden
24   of proving that such extraordinary and compelling reasons exist. See United States v.
25   Greenhut, No. 2:18-CR-00048-CAS-1, 2020 WL 509385, at *1 (C.D. Cal. Jan. 31, 2020).
26   He has not done so. Defendant has shown that, as an individual who suffers from deep
27   vein thrombosis, he falls into a category of individuals who could have a higher than
28   average risk of medical complications should he contract the coronavirus, but he has not


                                                 -2-
      Case 2:96-cr-00464-DLR Document 396 Filed 07/16/20 Page 3 of 3



 1   shown that his situation rises to the level of an extraordinary and compelling circumstance
 2   justifying early release. See, e.g. United States v. Ebherhart, No. 13-cr-00313-PJH-1, 2020
 3   WL 1450745, at *2 (“General concerns about possible exposure to COVID-19 do not meet
 4   the criteria for extraordinary and compelling reasons for a reduction in sentence”) (N.D.
 5   Cal. Mar. 25, 2020.). Accordingly,
 6         IT IS ORDERED that the Motion to Release the Defendant from the Bureau of
 7   Prisons Custody (Doc. 394) is DENIED.
 8         Dated this 16th day of July, 2020.
 9
10
11
12
                                                  Douglas L. Rayes
13                                                United States District Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -3-
